DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(Currently Amended) 14. A non-transitory computer-readable storage medium storing a computer program that causes a computer to perform the reduced attention state estimation method according to 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-5, 9, 14, 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “ an eyeball movement and eyelid activity measurement unit that measures an eyeball movement and an eyelid activity of a subject to obtain eyeball movement and eyelid activity data; a section  a standard deviation of a degree of eyelid opening for each eye opening section and/or each eye closing section, [nor] a short-time eye-closure occurrence rate, which is a rate of occurrence of an eye closure having a duration shorter than a predetermined time, for each cluster section, and [nor] a long-time eye-closure occurrence rate, which is a rate of occurrence of an eye closure having a duration equal to or longer than the predetermined time, for each cluster section; and an attention assessment unit that determines at least one of an attention assessment for an eye opening/cluster section, which is an eye opening section and cluster section, based on at least one of the standard deviation of the degree of eyelid opening, the short-time eye-closure occurrence rate and the long-time eye-closure occurrence rate, an attention assessment for an eye closing/cluster section, which is an eye closing section and cluster section, based on at least one of the standard deviation of the degree of eyelid opening, the short-time eye-closure occurrence rate and the long-time eye-closure occurrence rate, an attention assessment for an eye-blinking/cluster section, which is an eye-blinking section and cluster section, based on at least one of the short-time eye-closure occurrence rate and the long-time eye-closure occurrence rate, an attention assessment for an eye opening/non-cluster section, which is an eye opening section and non-cluster section, based on the standard deviation of the degree of eyelid opening, and an attention assessment for an eye closing/non-cluster section, which is 
Closest prior art Terashima USPN 2011/0205350 discloses an open-eye or closed-eye determination apparatus is provided with: an image capture section 11 for capturing an image of a region including the eye of an investigation subject; a width of eye opening measurement section 12 for detecting top and bottom eyelids of an investigation subject from the image captured by the image capture section 11 and measuring the width of eye opening between the edges of the top and bottom eyelids; a filter section 13 for subjecting the width of eye opening measured by the width of eye opening measurement section 12 to filter processing; and an open-eye or closed-eye determination section 14 for determining closed-eye when a value of the width of eye opening obtained by the filter section 13 minus the width of eye opening measured by width of eye opening measurement means is greater than a threshold value, and determining open-eye when this difference is a threshold value or less. According to this open-eye or closed-eye determination apparatus, open-eye or closed-eye determination can be made with good precision, without being influenced by image capture conditions and distance to the face. 
Further closest prior art Johns USPN 2013/0215390 discloses eye monitoring equipment for measuring eye and eyelid movements c) a central processing unit and data storage device to collect and store the data from the eye monitoring equipment d) a data analysis device programmed to calculate one or more of the measures of blink latency, measures of the relative velocity of upper eyelid closing and opening movements during blinks, the product of the amplitude to velocity ratio of eyelid closing and opening, the duration of blinks, the variability of eyelid movements during blinks, the failure to respond appropriately with a voluntary blink following each said brief visual stimulus e) said data analysis device programmed to place the values for said measures into an algorithm for measuring fitness for duty.
However, none of the prior art of record disclose the claims as recited.
Therefore, in light of the prior art of record and ISR, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


March 13, 2021

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662